Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action

Claims 1-5, 7-10, 14-19, 22-23, 25-27 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s) 1-5, 7-10, 14-19, 22-23, 25-26, drawn to Arecombinant yeast host cell comprising:


.
Group II, claim(s) 27 , drawn to a method of improving a growth property of a recombinant yeast host cell, said method comprising :(i) providing a first recombinant yeast host cell having the first genetic modification defined in claim 1 ; and (ii) introducing the second genetic modification defined in claim 1 in the first recombinant yeast host cell to provide a second recombinant yeast host cell, wherein the growth property of the second recombinant yeast host cell is improved with respect to the growth property of the first recombinant yeast host cell.

Species selection
This application contains claims directed to various  Species:

In claim 1 glycerol or glucoamylase. Applicant is require to elect one species. Such as may elect glycerol.
 In claim  8 various sequence  of FZF1 polypeptide  having   Sequence: SEQ ID NO: 1 to 6, 21 or 22, Applicant must elect one sequence may elect SEQ ID NO: 1 or some other sequence.

In claim  15 various sequence  of SSU1 polypeptide  having   Sequence: SEQ ID NO: 7 to 12, 23 or 24, Applicant must elect one sequence may elect SEQ ID NO: 23 or some other sequence.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The subject-matter of the whole application in the above claims does also not fulfil
the requirement of Article 33(3) PCT for the following reasons. D2 discloses that reduction of fermentation by-products can increase the production of the products of interest. It emphasizes that e.g. the elimination of glycerol formation and redirection of carbon flux toward ethanol formation can increase the ethanol yield by at least 10%. From D9 it can be derived that recombinant yeast strains which comprise inter alia a heterologous glucoamylase gene produce less glycerol and more ethanol. D4 teaches that deletion of the god2 gene in S. cerevisiae leads to a carbon redirection from glycerol to ethanol. According to D5 a downregulation of god2 leads to increased production of ethanol in yeast cells. From any of the documents D2-D5 it can be thus derived that the production of specific fermentation products, like e.g. ethanol can be increased in microbial cells if the expression of genes encoding enzymes that are involved in pathways leading to alternative fermentation products, like e.g. glycerol is lowered or even prevented. D6 discloses that Fzfip is a transcription factor which activates the promoter of the ssu1 gene which is responsible for sulphite extrusion from the cell. According to D6 Fzf1 and Ssu1 confer to sulfite tolerance in S. cerevisiae. D7 teaches that FZF1-4 is transcriptional activator of ssu1 and confers to sulphite resistance. D8 also describes that Fzf1 and SSU1 confer to sulfite tolerance in S. cerevisiae  ( The arts D1-DD8 are in the IDS).

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MOHAMMAD Y MEAH/Examiner, Art Unit 1652